TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN











TEXAS
COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN
 
 




NO.  03-12-00495-CV




 
 
W. C. and L. H., Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 126th
  District Court OF Travis COUNTY,
  
NO. D-1-FM-11-000261,
  The Honorable Suzanne Covington, JUDGE PRESIDING




 



                                                                O
  R D E R
PER CURIAM
Appellants W.C. and L.H. filed their notices of appeal on July 19, 2012, and June 29, 2012,
  respectively.  The appellants’ briefing
  was completed on October 11, 2012,
  making appellee’s brief due October
  31, 2012.  On October 31
  counsel for appellee filed a motion for extension of time to file the appellee’s brief.  
Recent amendments to the rules of judicial administration
  accelerate the final disposition of appeals from suits for termination
  of parental rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule constrains this
  Court’s leeway in granting extensions. 
  In this instance, we will grant in part the motion and order counsel
  to file appellee’s brief no later than November 19, 2012.  If the
  brief is not filed by that date, counsel may be required to show cause why she should
  not be held in contempt of court.
It is
  so ordered on November 2, 2012.
 
Before Chief
  Justice Jones, Justices Rose and
  Goodwin